August 18, 1950

Mrs. Herbert Gambrel1 Chairman
Texas Library and HlsCorlcal commission
Fair Park
Dallas 1, Texas
                     opinion NO. V-1088.
                      Be: Availability of Item 16 of the
                          appropriationsfor the current
                         .bienniumto the Texas Library
                          and Historical Commission for
                          the payment of travel expense.
                          Acts gst Leg.,R.S. 1949, ch.
                          615, p. 1208,    b.
Dear Mrs. Gambrell:
           We quote from your request for an opinion as
follows:
         "The Texas Library and Historical Com-
    mission would appreciate a ruling regarding
    the chargeabilityof travel expense of mem-
    bers of the Commission to specific appro-
    priation items made to the Commission by the
    Legislature. . .
         "The Commlssionlsneed for a current
    ruling grows out of these circumstances: the
    last regular session of the Legislaturemade
    an approprlatlomof $75,000 to the Texas Ll-
    brary and Historical Commissionfor 'Renova-
    tion and Reorganization'of the Texas State
    Library. (item 16). Ordinary travel ex-
    pense of Commissionersand staff are normally
    charged to item 17 which specificallymentions
    'travel,'along wi{h a number of other types
    of operating expense.
         "Since item 17 Is the main operating ac-
    count of the Library, covering all ordinary
    office maintenance expenditure (such as tele-
    phone, stationery,supplies, etc.) funds In It
Mrs. Herbert Gambrel1 - Page 2   (V-1088)


    are stringentlylimited by the practical
    necessities of ordinary operation. In other
    vords, there would be some handicap to the
    Library in allocating to the ordinary travel
    account of item 17, travel expense of Commls-
    sioners transacting elements of the unusual
    and complex business arising in connection
    with the renovationand reorganizationpro-
    gram. It would appear that such necessary
    travel by a member or members of the govern-
    ing body of the institutionis a contingency
    properly covered by the word fcontingencies'
    in the appropriationmade for Renovation and
    Reorganization,item 16.
         "I have recently asked two members of
    the Commissionto handle some essential du-
    ties in connectionwith the renovationand
    reorganizationprogram. These members are
    Mr. John Gould of Wichita Falls Vice Chair-
    man of the Commission and Mr. 2. W. Kemp of
    Houston, whose knowledge of and interest in
    the Texas State Archives, which are particu-
    larly affected by the renovationand reorgan-
    ization program, makes his service very val-
    uable to us.
         "Mr. Kemp and Mr. Gould have agreed to
    render the Commission their service and I want
    to be familiar with the legal status of their
    reimbursementfor travel, so that proper pro-
    cedure may be followed, especially in the
    charging of their travel expenses to specific
    items of our approprfation.
         "It would be much appreciatedIf we might
    have your ruling on these questions:
         "1. May a Commissioner'sexpense for
    travel undertaken specificallyto transact
    business of the renovationand reorganization
    program be charged to item 16, Renovation and
    Reorganization,without regard to the residual
    balance in item 17 the general operatingac-
    count which specificallymentions travel?
          "2. If not, then if the residual balance
     in item 17 be insufficientfor reimbursementof
Ml-S.   Herbert Gambrel1 - Page 3   (V-1088)


        such travel expense may such expense then
        be charged to Item 16 Renovation and Reor-
        ganlxatlon,or any other item of the appro-
        priation made to the Commission?”
          The appropriationsfor the support and mainten-
ance of the respective departmentsand agencies of the
State for the current biennium beginning September 1, 1949,
and ending August 31, 1951, are contained in the Depart-
mental AppropriationBill of 1949 (H.B. 322, Acts 5lst Leg.,
R.S. 1949, ch. 615, p. 1208). Section 1 of this Act con-
tains specific appropriationsto each of these departments
and agencies including the Texas Library and Historical
commission, hor each year of the k&rent biennium. These
specific appropriationsare followed by “GeneralProvisions,n
includingSections 2 through 38, which contain many restric-
tive provisionslimiting and controllingthe expenditureof
the appropriationscontained In Section 1 to the respective
departmentsand agencies. Therefore, it becomes necessary
in answering your questions to not only look to the specific
items of appropriationswith which we are here concerned,
but to any general provisionwhich may restrict or limit the
expenditurethereof.
          The appropriationsto the Commission for the Wain
Library@ are found on page 1281 of the Act. Under the sub-
head “Maintenanceand Mlscellaneousnappear Items 16 and 17
to .khlchyou have directed our attention. These Items read
respectivelyas foll0ws:
                                        “For the Years Ending
                                     August 31,    August 319
                                        1950          19%
        16. Renovation and reorgani-
            zation, including paint-
            ing, repairing, floor cov-
            erings, lightlng equipment,
            purchase or rentals of of-
            fice machines, exhibit
                   care and repair of
            g%ngs     and statuary, ex-
            tra help necessary to pro-
            J-t, continaancies         $50,000.00 $25,000~.00
Mrs. Herbert Gambrel1 - Page 4   (V-1088)


                                     For the Years Ending
                                  August 31,    August 31,
                                     1950         195l
     17. Stationery, supplies,
         printing, postage, ex-
         press,,freight, tele-'
         phone, telegraph, furn-
         iture and equipment,
         purchase or rental of
         office machines, bond
         premiums,*a el m
         m,     automoZive -
         equipmentand malnten-
         ante, contingencies     #10,000.00    $10,000.00"
         (Emphasisadded)

          The provisions of paragraph (b), Section 15 which
especially apply to the appropriationscontained in IJems 16
and 17, are:
         "The appropriationsherein provided are to
    be construedas the maximum sums to be appropri-
    ated to and for the several purposes named here-
    in, and the amounts are intended to cover and
    shall cover the entire cost of the respec4.ive
    items and the same shall not be supplementedfrom
    any other sources. . . and except as otherwise
    provided, no other expendi&res shall be made,
    nor shall any other obligationsbe incurred by
    any department of this State; provided, however
    that nothing herein shall prevent any departmen4
    head from paying less than the maximum amount set
    forth herein for any salaried posltions.n
          The above quoted restrictivelanguage has been in-
cluded In the res ective DepartmentalAppropriationBills
for many years. $his office has heretofore answered questions
calling for constructionand application of this identical lan-
gua e to specific appropriations. A.G. Opinions Numbers O-
12&, O-1321, O-1332, G-5899, V-1015.
          The holdings in the above mentioned opinions in so
far as applicable to your questions may be summarizedas fol-
lows:
     .
.’




         Mrs. Herbert Gambrel1 - Page 5   (V-1088)


                   1. When a department is Providedwith a speci-
         fic item of appropriationfor "travel expenses," or,for
         travel and other expenses, the amount so,provided is the
         maximum which may be expended for "travel expense," and
         may not be supplemented~fromany sourcB, unless the appro-
         priation bill specificallyso provides.
                   2.  When a department has &  been provided with
         a specific appropriationfor "travel expenses" or for trav-
         el and~~'other
                      expenses "travel expense" may be paid.from
         an item of approprlat1onfor Qontingencies" or for "con-
         tingencies"and other expenses, unless the appropriat,ion
         bill specificallyprohibits such expenditure.
                   Item 17 contains appropriationsfor "travel ex-
         pense,n and numerous other purposes. Item 16 contains ap-
         propriationsfor "contingencies~l and other purposes, none
         of which is for "travel expense." The appropriationbill
         in which these items are found does not specificallyauth-
         orize the payment of traveling expenses incurred by members
         of the Commission, or any of its employees, out of "contin-
         gencies" or the appropriationscontained in Item 16.,
                   In view of the foregoing,you are respectfully
         advised that travel expenses Incurred by a member of the
         Texas Library and Historical Commission in connectionwith
         the "Renovationand Reorganization"program, provided for
         in Item 16 of the appropriationsto the Commission for the
         current biennium cannot be paid out of that item of’appro-
         priations, even fhough "the residual balance in Item 17 be
         insufficientfor reimbursementof such travel expense."
         The only item of appropriationsavailable for the payment
         of traveling expenses incurred by members of the cozuaission
         and employees of the Commission Is Item 17.

                                    SUMMARY

                   Travel expenses incurred by a member of
              the Texas Library and Historical Commission
              in connectionwith the fqRenovation and Reor-
              ganization"program, provided for in Item 1.6
              of the appropriationsto the Commission for
              the current biennium cannot be paidout of the
              appropriationscontained in that item even
              though the residual balance in Item l$ be in-
              sufficient for reimbursementof such travel
                                                     .




MEi.   Herbert Gambrel1 - Page 6   (V-1088)


       expenses. The only item of appropriations
       available for the payment of traveling ex-
       penses of members and employees of the Com-
       mission is Item 17 which is a specific ap-
       propriationfor "travel expense." Acts 51st
       Leg. R.S., 1949 ch. 615 p. 1208; A.G.
       0 inions NOS. O-&34, O-1321, O-1332, O-
       5b99, v-1015.
APPROVED:                     Yours very truly,
C. K. Richards                  PRICE DANIEL
Trial & Appellate             Attorney General
Division

Charles D. Mathews
'FirstAssistant                Bruce W. Bryant
                               Assistant

BWBtwb